Name: Commission Directive 72/108/EEC of 1 February 1972 fixing standard rates of yield for certain inward processing operations
 Type: Directive
 Subject Matter: nan
 Date Published: 1972-02-21

 Avis juridique important|31972L0108Commission Directive 72/108/EEC of 1 February 1972 fixing standard rates of yield for certain inward processing operations Official Journal L 045 , 21/02/1972 P. 0010 Danish special edition: Series I Chapter 1972(I) P. 0089 English special edition: Series I Chapter 1972(I) P. 0095 ++++( 1 ) OJ NO L 58 , 8 . 3 . 1969 , P . 1 . COMMISSION DIRECTIVE OF 1 FEBRUARY 1972 FIXING STANDARD RATES OF YIELD FOR CERTAIN INWARD PROCESSING OPERATIONS ( 72/108/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE COUNCIL DIRECTIVE OF 4 MARCH 1969 ( 1 ) ON THE HARMONIZATION OF PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION IN RESPECT OF INWARD PROCESSING , AND IN PARTICULAR ARTICLE 12 THEREOF ; WHEREAS , PURSUANT TO ARTICLE 12 OF THAT DIRECTIVE , STANDARD RATES OF YIELD WHICH ARE TO BE APPLIED TO ALL UNDERTAKINGS ENGAGED IN A PARTICULAR TYPE OF PROCESSING MAY BE FIXED ON THE BASIS OF DATA PREVIOUSLY ASCERTAINED , WHERE CIRCUMSTANCES SO WARRANT AND , IN PARTICULAR , AS REGARDS PROCESSING CUSTOMARILY CARRIED OUT UNDER CLEARLY DEFINED TECHNICAL CONDITIONS IN RELATION TO GOODS OF SUBSTANTIALLY UNIFORM CHARACTERISTICS RESULTING IN THE PRODUCTION OF COMPENSATING PRODUCTS OF UNIFORM QUALITY ; WHEREAS A DETAILED EXAMINATION HAS MADE IT POSSIBLE TO SET APART A RANGE OF OPERATIONS FOR WHICH THE CONDITIONS OF THE ABOVE ARTICLE ARE FULFILLED , BOTH IN RESPECT OF THE TECHNICAL CONDITIONS UNDER WHICH THEY ARE CARRIED OUT AND IN RESPECT OF THE UNIFORM CHARACTERISTICS OF THE GOODS IN QUESTION AND THE PRODUCTS THAT ARE OBTAINED FROM THEM ; WHEREAS STANDARD RATES OF YIELD BASED ON FACTUAL DATA SHOULD FORTHWITH BE LAID DOWN FOR CERTAIN AGRICULTURAL PRODUCTS TO WHICH ARTICLE 12 OF THE ABOVE DIRECTIVE SHOULD BE APPLIED WITHOUT DELAY ; WHEREAS THE PROVISIONS OF THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE COMMITTEE ON INWARD PROCESSING ; HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THIS DIRECTIVE LAYS DOWN , IN COLUMN 3 OF ANNEXES I AND II , THE STANDARD RATES OF YIELD WHICH THE COMPETENT AUTHORITIES OF EACH MEMBER STATE MUST APPLY WHERE INWARD PROCESSING OPERATIONS RELATE TO GOODS LISTED IN COLUMN 1 AND RESULT IN THE PRODUCTION OF THE COMPENSATING PRODUCTS LISTED IN COLUMN 2 . ARTICLE 2 IF , IN APPLYING THE STANDARD RATES OF YIELD REFERRED TO IN ARTICLE 1 , A MEMBER STATE DECIDES THAT , IN PARTICULAR CASES , THE CONDITIONS REFERRED TO IN ARTICLE 12 OF THE COUNCIL DIRECTIVE OF 4 MARCH 1969 ON THE HARMONIZATION OF PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION IN RESPECT OF INWARD PROCESSING , WHICH WERE TAKEN INTO ACCOUNT WHEN FIXING THE RATES OF YIELD , HAVE NOT BEEN SATISFIED , THE MEMBER STATE SHALL INFORM THE COMMISSION , WHICH SHALL AT ONCE REFER THE MATTER TO THE COMMITTEE ON INWARD PROCESSING . ARTICLE 3 THE MEMBER STATES SHALL BRING INTO FORCE , NOT LATER THAN 1 APRIL 1972 , THE MEASURES REQUIRED TO COMPLY WITH THIS DIRECTIVE . ARTICLE 4 EACH MEMBER STATE SHALL NOTIFIY THE COMMISSION OF THE PROVISIONS IT IS TAKING IN IMPLEMENTATION OF THIS DIRECTIVE . THE COMMISSION SHALL COMMUNICATE THE INFORMATION TO THE OTHER MEMBER STATES . ARTICLE 5 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 1 FEBRUARY 1972 . FOR THE COMMISSION THE PRESIDENT FRANCO M . MALFATTI ANNEXES : SEE O.J . NO L 45 OF 21 . 2 . 72